        Case 1:20-cv-01104-ESH Document 32-1 Filed 07/01/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                )
 ANGE SAMMA, et al.,                            )
                                                )
                Plaintiffs,                     )
                                                )
        v.                                      ) Civil Action No. 1:20-cv-01104-ESH
                                                ) The Honorable Ellen Segal Huvelle
 UNITED STATES DEPARTMENT OF                    )
 DEFENSE and MARK ESPER, in his                 )
 official capacity as Secretary of Defense,     )
                                                )
                Defendants.                     )
                                                )

     DEFENDANTS’ AMENDED SUPPLEMENTAL BRIEF IN RESPONSE TO
  PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION AND APPOINTMENT OF
                          CLASS COUNSEL

       Pursuant to the Court’s June 27, 2020 Order, see ECF No. 30, Defendants hereby provide

the following information in response to the Court’s questions:

1. For LPRs, what were the security screening requirements that were in place between the time
of the issuance of the injunction in Kuang (in November 2018) and the issuance of the July 30,
2019 DTM establishing the ESP? Were they the same for LPR Reservists and LPRs in Active
Components?

       In November 2018, DoD suspended the requirement that LPRs have a favorable MSSD

in order to ship to basic training, and, on July 30, 2019, DoD issued a Directive-type

Memorandum that (1) holds the October 13, 2017 policy memo at issue in Kuang in abeyance

and (2) requires LPRs to complete Expedited Screening Protocol. The ESP requirement applies

to all service members, regardless of citizenship status.     See July 30, 2019 Directive-type

Memorandum (DTM) 19-008, “Expedited Screening Protocol (ESP)” (“DTM”).                Between

November 2018 and July 30, 2019, LPRs were required to have completed the Standard Form 86

(“SF-86”) and to have a Tier 3 investigation initiated. For those LPRs in the Army, they were
         Case 1:20-cv-01104-ESH Document 32-1 Filed 07/01/20 Page 2 of 6




also required to be subject to a National Intelligence Agency Check (“NIAC”), which is a

passive check of various intelligence agencies’ databases. These requirements were the same for

LPR reservists and those on active duty.

        DoD is presently in Phase 1 of ESP Initiation. See DTM at Attachment 3(2)(a). In Phase

1, service members are not required to complete ESP prior to shipping to basic training. Rather,

service members will be precluded from shipping only where “initial ESP results reveal potential

high risk indicators regarding allegiance to the United States, foreign preference, or foreign

influence concerns.” Id. at Attachment 3(2)(a)(1).

2. For all plaintiffs except Lee, what security screening was completed before each went to basic
(MSSD, ESP or something else)?

        Seven of the eight Plaintiffs in this case have shipped to basic training. The screening

protocols that each completed (except for Plaintiff Lee) are as follows:

    •   Samma (active-duty Army): completed SF-86, Tier 3 investigation opened, NIAC

    •   Bouomo (active-duty Army): completed SF-86, Tier 3 investigation opened, NIAC

    •   Isiaka (Army reserves): completed SF-86, Tier 3 investigation opened, NIAC; has not
        shipped to basic training1

    •   Perez (active-duty Army): favorable MSSD received on November 29, 2018

    •   Park (active-duty Army): completed SF-86, Tier 3 investigation opened, NIAC

    •   Gunawan (active-duty Navy): completed SF-86, Tier 3 investigation opened

    •   Machado (active-duty Air Force): completed SF-86, Tier 3 investigation opened




1
  Plaintiff Isiaka is scheduled to ship for basic training and schedule to undergo ESP screening;
however, because DoD remains under Phase I of the ESP DTM, Plaintiff Isiaka will be permitted
to ship to basic training regardless of whether ESP screening has been completed.


                                                 2
        Case 1:20-cv-01104-ESH Document 32-1 Filed 07/01/20 Page 3 of 6




3. What were the shipping dates for plaintiffs Gunawan, and Machado? When will each have
served 180 days?

       Plaintiff Gunawan arrived at basic training on February 10, 2020 and will have served

180 days on August 8, 2020. Plaintiff Machado arrived at basic training on January 14, 2020 and

will have served 180 days on July 12, 2020.

4. What is the current ship date for plaintiff Isiaka?

       The current ship date for Plaintiff Isiaka to attend basic training is August 3, 2020.

5. If the July 30, 2019 Policy is changed as of July 30, 2020, will the plaintiffs who have not yet
received N-426s (Isiaka, Gunawan, and Machado) still be exempt from needing a favorable
MSSD in order to obtain a certified N-426?

       Based on conversations with counsel for the Army and counsel and an official from DoD,

undersigned counsel understands that DoD does not intend to reinstate the MSSD requirement

for LPRs after July 30, 2020. Undersigned counsel further understands that the three Plaintiffs

who have not yet received certified N-426s will not need favorable MSSDs in order to obtain a

certified N-426.

6. With respect to Section I of the 10/13/2017 N-426 Policy, for a LPR reservist, how does DOD
define the one-year requirement? Does it include drilling time? Can it be six months of drilling
time and six months of basic and AIT?

       The one-year requirement begins when a reservist begins accruing creditable service

toward non-regular retirement as defined in DoDI 1215.07, Enclosure 3. For the purposes of

Section I, this time includes drilling time, so long as the reservist has met the statutory

requirements under 10 U.S.C. § 10147(a) to complete one year in active status in the Reserves,

which includes some active-duty training time.




                                                  3
         Case 1:20-cv-01104-ESH Document 32-1 Filed 07/01/20 Page 4 of 6




7. What is the approximate number of LPR Reservists who do not have an N-426 because of any
of the requirements in Section I of the 10/13/2017 N-426 Policy? How many are still in DTP?

        DoD and the Military Services do not have centralized tracking capability for

certification of N-426s, which are locally generated forms that are submitted by individual

service members to USCIS. Defendants are able to represent that, since July 1, 2019:

    •   Approximately 1,152 LPRs have enlisted in the Army Reserves in the DTP, and
        approximately 495 are awaiting to ship to basic training;

    •   Approximately 173 LPRs have enlisted in the Air Force Reserves in the DTP, and
        approximately 73 are awaiting to ship to basic training;

    •   Approximately 238 LPRs have enlisted in the Navy Reserves in the DEP2, and
        approximately 92 are awaiting to ship to basic training;

    •   Approximately 264 LPRs have enlisted in the Marine Reserves in the DEP, and
        approximately 119 are awaiting to ship to basic training.

8. With respect to Section I of the 10/13/2017 N-426 Policy, is the relevant date for LPR
Reservists the date of enlistment or the date of accession to basic training? How is accession
defined?

        The relevant date for LPR reservists for purposes of Section I of the policy is the date of

accession. For those services that, like the Army, have utilized the Delayed Training Program

(“DTP”), the relevant date is when the service member first began drilling, even if this drilling

occurred prior to the service member shipping to basic training. For those services that, like the

Navy and Marine Corps, do not utilize the DTP, the relevant date is when the service member

shipped to basic training. “Accession” for purposes of the policy refers to when the service

member gained entry into the service, either by attending drill or shipping to basic training.




2
  Neither the Marine Corps nor the U.S. Navy utilize the DTP. Accordingly, LPR reservists in
these services are enlisted into the DEP and not able to drill prior to shipping to basic training.
                                                 4
        Case 1:20-cv-01104-ESH Document 32-1 Filed 07/01/20 Page 5 of 6




9. What is the approximate number of MAVNIs in an Active Component who have shipped to
basic but who do not have an N-426 because of any of the requirements in Section I of the
10/13/2017 N-426 Policy?

       The Army does not know how many currently serving active-duty MAVNIs do not yet

have a certified N-426 because the Army does not track which soldiers receive N-426

certification aside from its reporting obligations in Kirwa v. Department of Defense. The Army

believes this number to be very small because DoD ceased enlisting MAVNI service members

on September 2016. See SAMMA_0019. All active-duty MAVNIs who have shipped to basic

training after September 30, 2016, have received favorable MSSDs prior to their ship date.

Since January 2, 2020, the Army is aware of two MAVNIs who enlisted for active-duty service

and have shipped to basic training. Only those two active-duty MANVIs are currently subject to

the 180-day time-in-service requirement in Section I of the challenged policy.

                                         *********

       Also pursuant to the Court’s Order, Defendants submit with this filing a copy of a

November 30, 2018 Memorandum for Secretaries of the Military Departments suspending the

October 13, 2017 policy memo requiring LPRs to have a favorable MSSD prior to shipping to

basic training. In addition, Defendants are submitting with this filing a copy of the July 30, 2019

DTM regarding ESP.



       Dated: July 1, 2020                   Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ANTHONY J. COPPOLINO
                                             Deputy Branch Director
                                             Federal Programs Branch

                                             /s/ Nathan M. Swinton

                                                5
Case 1:20-cv-01104-ESH Document 32-1 Filed 07/01/20 Page 6 of 6




                            NATHAN M. SWINTON
                            Senior Trial Counsel
                            LIAM HOLLAND
                            Trial Attorney
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street NW, Room 12022
                            Washington, DC 20530
                            Tel: (202) 305-7667
                            Fax: (202) 616-8470
                            Email: Nathan.M.Swinton@usdoj.gov

                            Attorneys for Defendants




                               6
